Judgment, Supreme Court, Bronx County (Ira R. Globerman, J.), rendered June 5, 2003, convicting defendant, upon his plea *260of guilty, of criminal contempt in the first degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing upon consideration of an updated presentence report, and otherwise affirmed.
As the People concede, it was improper for the court to sentence defendant without consideration of an updated presentence report (see People v Kuey, 83 NY2d 278, 283 [1994]). Since defendant is to be resentenced, the other issues presented on this appeal are rendered academic. In any event, we do not find any basis for directing that this sentence be served concurrently with defendant’s prior sentence on other charges. Concur— Mazzarelli, J.E, Friedman, Nardelli, Gonzalez and Catterson, JJ.